JUSTICE HARRISON, dissenting: As the majority recognizes, when a child under the age of 14 is called as a witness, the trial court must determine whether the child is competent to testify. One criterion which the court must consider in making its determination is whether the child is sufficiently mature to appreciate the moral duty to tell the truth and comprehend the meaning of the oath. (People v. Sims (1969), 113 Ill. App. 2d 58, 61, 251 N.E.2d 795, 797.) The inquiry conducted by the court here failed to establish that the five-year-old complaining witness, Annie Smith, satisfied this criterion. The inquiry proceeded as follows: “The Court: *** You are Annie Smith, is that right? A. Yeah. The Court: Annie, you know when something is right and when something is wrong. Do you understand that? A. (Head nod in the affirmative.) The Court: Do you understand when you are telling the truth and when you are not telling the truth? A. He did get up and beat me. The Court: I am not asking you what he did, Annie. I just want to know if you know when somebody is telling a lie and when somebody is not telling a lie. Do you know what that means? Do you understand that? A. What? The Court: Do you understand that when somebody is telling a lie and when somebody is telling the truth? Do you know what it means? A. (No response.) Mr. Stumpf: Your Honor, if I may, her mother uses the word story. The Court: Is that what you use? Mrs. Smith: Yes. The Court: Do you ever tell stories to your mommy that are not true? A. Well, get up and beat me. The Court: Now wait a minute. I want to know if you know when somebody is telling a story that’s true or not. A bad story or good story. A. When he hit somebody. The Court: Do you ever tell your mommy a fib? A. Yeah. The Court: Do you know what it means to tell a fib? A. (Head nod in the affirmative.) The Court: You know that’s not telling the truth when you are telling a fib. Is that right? A. (Head nod in the affirmative.) The Court: Your mommy ever spank you for telling a fib? A. Yes. The Court: You know what it’s like to tell a fib or not tell a fib. Is that right? A. Yes. The Court: If you are not telling the truth mommy might spank you. Is that right? A. Yes. The Court: You know what it means to tell the truth and not tell the truth? A. Yeah. The Court: Think anything else should be asked of her, gentlemen? Mr. Brown: I’d request you ask her if she knows in her own words what is a lie or fib. The Court: Do you know what a fib is? Can you tell me. A. Yes. She spanks me. The Court: She will spank you if you tell a fib? A. Yes. The Court: What fib did you ever tell your mommy? Can you think of something you told your mother that was a fib? A. What? The Court: Can you think of something that you told your mommy that was a fib? A. Yeah. The Court: What did you tell her? A. She would say— The Court: She tell you to put away your toys sometimes and you wouldn’t do it? Did you ever do that? A. Yeah. The Court: Is that a fib when you told your mommy you would do it and you didn’t do it? A. Yeah. The Court: You weren’t telling her the truth when you told her you put away your toys and you hadn’t. Is that right? A. (No response.) The Court: If you put your toys away then you would be telling the truth. Is that right? A. Yes. The Court: You know what it means if you tell her something that is not true? A. (Head nod in the affirmative.) The Court: I think she has an understanding what a fib is and what’s not a fib. Mrs. Smith: She knows what it is, but it’s different this morning. The Court: Difficult to tell us. I think she is qualified to tell us what she knows.” As this exchange shows, the witness was able to indicate comprehension of the difference between telling the truth and telling a “fib” only after prodding by the court through questions so leading that a five-year-old could scarcely be expected to answer other than in the affirmative. Although certain of her responses reflect an understanding that she would be spanked by her mother if she told a “fib,” one cannot equate an awareness of the consequences of lying (as perceived by her mother, after the fact) with an ability to distinguish the truth from a falsehood, nor can one infer from a fear of corporal punishment an appreciation of the moral obligation to be truthful. Moreover, the notion that “fibbing” would result in a spanking was implanted in the witness solely through the suggestive questioning of the court. It was not raised by the witness herself. When asked a non-leading question, the witness was unable to explain in her own words what it meant to lie or why lying was wrong. Indeed, as the majority acknowledges, she tended to be unresponsive or to give inappropriate responses when confronted with such questions. Even her answers to leading questions were sometimes inconclusive. For example, when the court asked, “Is that a fib when you told your mommy you would do it [put away your toys] and you didn’t do it” the witness responded, “Yeah.” But when it followed up with the question, “You weren’t telling her the truth when you told her you put away your toys and you hadn’t. Is that right?” The witness was able to give no answer. The majority does not cite, and I have not found, anything in the subsequent testimony of the witness which would give any better indication that she had any understanding of the moral duty to tell the truth, or even the meaning of the truth itself. Under these circumstances, I cannot agree that no error was committed when the witness was permitted to testify. To find Annie Smith competent on the record here is to reduce the competency requirement to a meaningless formality, an exercise directed solely toward eliciting certain desired responses regardless of a witness’ level of comprehension. A finding of delinquency must rest on more than that. I would reverse.